DETAILED ACTION
Reissue
The present reissue application is directed to US 9,615,094 B2 (“094 Patent”). 094 Patent issued on April 4, 2017 with claims 1-3 from application 14/929,534 filed on November 2, 2015, which is a continuation of application 13/624,852 filed on September 21, 2012, which is a continuation of application PCT/KR2011/005590, filed on July 29, 2011. 094 Patent also claims foreign priority to two Korean applications, KR 10-2010-0074460, filed on July 31, 2010, and KR 10-2011-0063288, filed on June 28, 2011.
This application was filed on June 9, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the pre-AIA  first to invent provisions.
This application is a continuation of parent reissue application 16/367,512 (now abandoned). This application presents broadened claims, which are permitted because Applicant demonstrated an intent to broaden within two years of the issue date of 094 Patent (see claims filed on March 28, 2019 in 16/367,512).
The most recent amendment was filed on August 26, 2022. The status of the claims is:
Claims 1-3: Canceled
Claims 4-5: New
References and Documents Cited in this Action
094 Patent (US 9,615,094 B2)
Tanizawa (US 2010/0135389 A1)
	Response (response filed by Applicant on August 26, 2022)
Specification
Examiner objects to the amendment to the specification filed on August 26, 2022 because it does not comply with 37 CFR 1.173(b)(1), which states that the precise point in the specification must be identified where any added or rewritten paragraph is located. See also MPEP 1453. Specifically, the amendment to Summary of the Disclosure should further point out the column and line number of 094 Patent where the changes are to be made, e.g., “Please replace the Summary of the Disclosure section of the specification from column 2, line 7 to column 3, line 9 with the following:…” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “and adaptively filtering the reference pixels” in line 11 of the claim. Claim 4 (and claim 5 on which it depends) are indefinite because claim 4 ungrammatically recites “adaptively filtering” as if it were a method step in the apparatus claim, instead of reciting (for example) “wherein the intra predictor generates…and adaptively filters” or alternatively, “wherein the reference pixels are adaptively filtered” in general. The claim does not clearly recite whether or not the recited filtering is specifically performed by the intra predictor. 094 Patent discloses multiple filtering elements: prediction block post-processor 144 in intra-predictor 150 “adaptively filters the prediction block” (094 Patent, column 11, lines 21-23) but post-processor 170 also “performs a deblocking filtering process…and an adaptive loop filter process”; (094 Patent, column 7, lines 4-11). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanizawa.
Regarding claim 4, Tanizawa discloses an apparatus for encoding an image (Figure 1), the apparatus comprising:
an intra predictor configured to generate a prediction block using reference pixels according to an intra prediction mode of a current block (i.e., intra-prediction unit 202 in prediction unit 101 generates a prediction block using reference pixels A-M according to an intra-prediction mode of the current/“target” block; Figures 1, 2, 6, 7, and 8; paragraphs [0060]-[0064] and [0076]-[0082]);
a transformer (i.e., part of transform/quantization unit 103) configured to generate a transformed block by transforming a residual block (i.e., prediction error signal 122) obtained by subtracting the current block and the prediction block (“The mode determination/prediction error calculation unit 102 has a function of…subtracting the predicted image signal 121 from the input image signal 120 to calculate a prediction error signal 122….In the transform/quantization unit 103, orthogonal transform such as discrete cosine transform (DCT) is effected with respect to the prediction error signal 122 to generate a transform coefficient”; paragraphs [0065]-[0066]);
a quantizer (i.e., part of transform/quantization unit 103) configured to generate a quantized block by quantizing the transformed block (“Further, in the transform/quantization unit 103, the transform coefficient is quantized…thereby outputting a transform coefficient subjected to quantization (a quantized transform coefficient) 123”; paragraph [0066]); and
an entropy-coder 105 configured to scan coefficients of the quantized block and entropy-code the scanned coefficients (“In the entropy encoder 105, entropy encoding, e.g., Huffman coding or arithmetic coding is executed with respect to various coding parameters utilized when encoding a target block including a quantized transform coefficient”; paragraph [0067]),
wherein the intra predictor generates reference pixels when one or more unavailable reference pixels exist (“…values of the nearest reference pixels may be copied to generate and utilize the reference pixels, or virtual reference pixels may be generated from the interpolation of the plurality of reference pixels and the virtual reference pixels may be utilized for the prediction”; paragraph [0173]).
Further regarding claim 4, Tanizawa discloses adaptively filtering the reference pixels (i.e., using filter unit 108; paragraphs [0091]-[0095]; Figure 1), and
wherein the reference pixels are not filtered for the prediction block of which size is smaller than a predetermined size (i.e., Tanizawa discloses that at the lowest filtering strength, filters A-D are bypassed on a skip line E with no filter in filter unit 108, wherein smaller blocks have greater prediction complexity and filtering strength is lower with greater prediction complexity; that is, smaller blocks correspond to lower or no filtering; paragraphs [0013], [0073], [0109], [0119] and [0134]; see Figures 1 and 14A-B).
As well as claim 4 may be understood, Tanizawa does not specifically disclose that intra-prediction unit 202 in prediction unit 101 performs the adaptive filtering and instead discloses another element, filter unit 108. However, Tanizawa discloses that the system “is realized by hardware such as an LSI chip or as “a program in a computer” (paragraph [0064]) and that “constituent elements in the different embodiments can be appropriately combined” (paragraph [0296]). Regarding claim 4, it would have been obvious to a person of ordinary skill in the art to provide several elements as a single element (or provide a single element as several elements) in the system disclosed by Tanizawa as an engineering design choice of a known way to arrange units for performing the already-disclosed functions with predictable results.
Regarding claim 5, in the apparatus taught by Tanizawa, Tanizawa further discloses that the filter unit filters the reference pixels with a filter selected out of four filters A-D (Tanizawa, Figure 1), wherein four filters includes “two” filters. Insofar as Tanizawa does not specifically disclose providing exactly two filters, it would have been obvious to a person of ordinary skill in the art to particularly provide two filters in the system disclosed by Tanizawa simply as an engineering design choice of the number of multiple filters, because Tanizawa already discloses advantageously providing a selection of filtering strengths via more than one filter. The claimed differences (i.e., four filters versus two filters) exist not as a result of an attempt by Applicants to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. 094 Patent also discloses that having exactly two filters is not critical to the invention (e.g., “Two or more filters may exist”; 094 Patent, column 7, line 29).
Response to Arguments
Applicant’s Response has been fully considered.
Examiner acknowledges the Application Data Sheet (ADS) filed on August 26, 2022, which overcomes the previous objection to the ADS.
The reissue declaration filed on August 26, 2022 has overcome the 35 U.S.C. 251 rejection based on a defective reissue declaration.
Applicant’s amendment has overcome the previous objection to the drawings as well as the objection to claim 4. However, Applicant’s amendment has also necessitated a new rejection of claims 4 and 5 over 35 U.S.C. 112(b) as discussed above.
Applicant’s arguments with respect to Tanizawa (Response, pages 8-11) are not persuasive1. Examiner disagrees with Applicant’s assertion that Tanizawa teaches “applying a deblocking filter to a restored (or decoded) image signal rather than the reference pixels” (Response, page 9, emphasis in the original) and “Tanizawa fails to teach applying adaptive filtering to reference pixels” (Response, page 11, emphasis in the original).
Examiner acknowledges that the input to Tanizawa’s deblocking filter 108 is called “locally decoded image signal 127.” However, despite the use of the word “decoded,” this signal is still part of Tanizawa’s encoder shown in Figure 1; the rejections rely on Tanizawa’s encoder to teach Applicant’s claims directed to an encoder.
Moreover, Tanizawa’s input 127 is substantially similar to the input to Applicant’s filter. The input to Applicant’s filter (i.e., post-processor 170 “performs a deblocking filtering process…and an adaptive loop filter process”; 094 Patent, column 7, lines 4-11) is the sum of the output from intra-predictor 150 and the output of inverse quantizer 135 and inverse transformer 125:

    PNG
    media_image1.png
    498
    657
    media_image1.png
    Greyscale


Likewise, Tanizawa’s signal 127 is the sum of the output from prediction unit 101 and inverse quantization/inverse transform unit 104:

    PNG
    media_image2.png
    526
    602
    media_image2.png
    Greyscale

The output of Tanizawa’s filter 108 is “stored in the reference memory 109 as a reference image signal 131” (paragraph [0073]). Similarly, the output of Applicant’s filter 170 goes to picture storage 180. Tanizawa also discloses that the reference image signal 131 is “the locally decoded image signal after the deblocking filter processing” (paragraph [0074]). Therefore, Examiner maintains that Tanizawa discloses applying adaptive filtering to “reference pixels” because the output of the filter is a filtered reference image just as in Applicant’s encoder. Further details with respect to the filtering process or additional filters disclosed in 094 Patent are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Song (US 2009/0147855 A1) is no longer relied upon in the rejections because Applicant’s amendment removes limitations from the claims (e.g., a selector configured to search for a block…”) that were taught by Song. The limitations added by the amendment do not overcome the rejections because they remain disclosed or taught by Tanizawa.